        Case 2:20-cv-01179-MV-CG Document 3 Filed 11/16/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ANDREW GARCIA,

       Plaintiff,

v.                                                             CV No. 20-1179 MV/CG

DEPARTMENT OF CORRECTIONS;
LISA MURRAY TRABAUDO, D.D.A,

       Defendants.

                           ORDER TO CURE DEFICIENCIES

       THIS MATTER is before the Court on Plaintiff’s Prisoner’s Motion and Affidavit

for Leave to Proceed Pursuant to 28 U.S.C. §1915, (the “Motion”), in this civil rights

action, (Doc. 2). The Court cannot rule on the Motion because Plaintiff did not attach a

certified inmate account statement for the period between May 12, 2020, and November

12, 2020, as required by 28 U.S.C. § 1915(a)(2). Plaintiff must cure this deficiency no

later than December 16, 2020. All filings should include the case number (CV No. 20-

1179 MV/CG). The failure to timely comply with this Order will result in dismissal of this

case without further notice.

       IT IS THEREFORE ORDERED that by December 16, 2020, Plaintiff must submit

an inmate account statement reflecting transactions between May 12, 2020 and

November 12, 2020.

       IT IS SO ORDERED.



                                   ______________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
